DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.  

Terminal Disclaimer
	The terminal disclaimer filed on 1/7/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 8,690,844 and 10,052,236, has been reviewed and was accepted on 1/11/21.  The terminal disclaimer has been recorded.

Status of the Claims
 	Claims 1 and 3-20 are pending in the application, with claim 12 amended and claim 2 canceled. 	The rejection of claim 2 under 35 U.S.C. 103(a) as being unpatentable over Jaeb in view of Argenta; and further in view of Lockwood (US 6752794 B2) is withdrawn in view of the cancelation of claim 2. 	The rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over: (a) claims 1-13 of U.S. Patent No. 8,690,844; and (b) claims 1, 3-13, and 18 of U.S. Patent No. 10,052,236; are withdrawn in view of the filing of the terminal disclaimer and the canceling of claim 2.


Response to Arguments
 	Applicants 1/7/21 claim amendments have been fully considered, but are not found persuasive; and/or where the claim amendments (claim 12) necessitated new grounds of rejection, as presented below.

 	Applicants argue on page 7 that claim 11 is allowable because it has not specifically been rejected.all of the recited elements in claim 11 were cited and rejected in the 11/4/20 Office Action, as follows: 	 	Claim 11, lines 2-3, were cited and rejected: for moist tissue-interface layer (p.5,ll.4-5) having a 2nd,tissue facing side (p.6,ll.1) disposed adjacent the wound site (p.5,ll.4-5);  	 	Claim 11, lines 4-5, were cited and rejected: for manifold (p.6,ll.7) having a 2nd,tissue facing side (p.6,ll.9) disposed adjacent to the 1st side of the moist tissue interface layer (p.6,ll.12-13);
	 	Claim 11, lines 6-7, were cited and rejected: for sealing member (p.6,ll.10-11) having a 2nd,tissue facing side (p.6,ll.10-11) disposed adjacent to the 1st side of the manifold (p.6,ll.12-13); and
	 	Claim 11, lines 8-9, were cited and rejected: for plurality of apertures (p.6,ll.3-6) in moist tissue interface layer (p.5,ll.4-6); and where dimensions as spacing of apertures would not confer patentability as obvious design parameters MPEP 2144.04(IV)(A). 	Accordingly, all of the elements of claim 11 were cited and rejected in the 11/4/20 Office Action.
 	As to claim 1, Applicants argue on page 8 that Jaeb fails to disclose that each of the plurality of apertures extends through the moist tissue-interface layer between the 1st and 2nd sides. 	This is not persuasive, where Jaeb discloses that apertures in the moist tissue layer extend through the moist tissue interface layer and where the claim uses the open transitional phrases comprising, having, or including.  In particular, Jaeb discloses a moist tissue interface layer (220/222 Fig.2-3) for disposing adjacent the wound site ([0044] ll.2-4); providing a moisture balance (wicking fluid [0048],ll.3 from 222 comprising absorptive material, e.g., hydrogel and/or hydrocolloid [0054],ll.4-5); having a first side and a second, tissue facing, side (as distal and proximal tissue site 108 interface sides of: 222 Fig.2 [0050],ll.1-8; and 220 Fig.2-3 [0044],ll.2-4); wherein each of a plurality of apertures (as holes in 220 that necessarily extend through the layer), as formed and extend through the moist tissue interface layer (222 provided as open cell foam 220 with holes therethru which each extend through the layer [0048],ll.7-13; and as required to allow gas and/or fluid to flow through the layer for the device to operate as intended).
	As to claims 1 and12, Applicants argue on page 9 that Jaeb fails to disclose that the manifold member comprises foam, asserting that [0102],ll.7-8 does not disclose a foam. 	This is not persuasive as Jaeb discloses at [0102],ll.7-8 that the manifold layer 232 (as dressing including 232) includes foam [0102],ll.8.

 	As to claim 12, Jaeb, upon further search and consideration, discloses the new limitation as: a moist tissue interface layer (220/222 Fig.2-3): operable to provide a moisture balance (wicking fluid [0048],ll.3 from 222 comprising absorptive material (hydrogel and/or hydrocolloid [0054],ll.4-5); including a first side (as first distal side of 222/220) and a second, tissue facing, side (as second proximal side of: 222 Fig.2 [0050],ll.1-8; and/or 220 Fig.2-3 [0044],ll.2-4) that presents a smooth surface (e.g., seal layer 222 smooth surface as comprising hydrogel required to seal around the wound/tissue site 108 Fig.2 [0054]) and configured to contact both the wound and intact epidermis around the wound (where proximal surface of 200 contacts wound 108 [0048]; and proximal surface of 222 contacts the intact epidermis around the wound [0051],ll.2-3) to prevent granulation in-growth (as teaching the same materials (hydrocolloid and/or hydrogel) as taught by Applicants’ Spec., e.g., [0024],ll.2-3).


    PNG
    media_image1.png
    222
    639
    media_image1.png
    Greyscale


  	As to claims 9 and 19, Applicants’ argue on page 9 that Jaeb fails to disclose that the absorbent layer 228 is disposed between the manifold member 232 and the sealing member 244.   	This is not persuasive, as the prior Office Action cited the absorbent layer as 228 (Fig.2-3; [0044],ll.7-11), where 228 is shown in Fig.2-3 to be between 232 and 244 (as shown in annotated Fig.2 above, as presented on page 5 of the 11/4/20 OA); and where [0044] discloses the relative positions of these layers. 

 	Applicants argue the same limitations for the remaining claims.  
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 	Claims 1, 3-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jaeb (US 2009/0227969 A1), in view of Argenta (US 5636643 A).

    PNG
    media_image2.png
    327
    763
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    479
    220
    media_image3.png
    Greyscale
	As to independent claim 1, Jaeb discloses a granulation dressing (104 [0044],ll.2) for use with reduced pressure to treat a wound site (Abstract, [0049],ll.1-8 Fig.2-3) (as promoting granulation [0005] ll.10,8-10), comprising: 		(claims 1,11) a moist tissue interface layer (220/222 Fig.2-3) for disposing adjacent the wound site ([0044] ll.2-4); providing a moisture balance (wicking extend through the moist tissue interface layer (222 provided as open cell foam 220 with holes space apart therethru which each extend through the layer [0048],ll.7-13);  		a foam manifold member (232;Fig.2-3) ([0044], lines 11-15) for distributing reduced pressure ([0044], lines 11-15; foam [0102],ll.7-8); and having a first and second, tissue facing, side (distal,proximal Fig.2-3);   	 	a sealing member (drape or cover) (244) having a first side and second, tissue facing side (distal,proximal [0044],ll.15;Fig.2-3;[0076],ll.5-7); and 		(claims 1,11) wherein the manifold member (232) is disposed between the sealing member (244) and the moist, tissue-interface layer (222)/(220) Fig.2-3 (necessarily where 2nd side of manifold is adjacent 1st side of tissue-interface layer; and the 2nd side of sealing member is adjacent 1st side of manifold, as recited in claim 11).
 	Jaeb does not specifically disclose that the dressing is for re-epithelialization.
 	However, Argenta teaches a re-epithelial dressing as a negative pressure wound treatment dressing [Col.1, lines 10-12; Abstract], wherein the application of negative pressure to a wound promotes migration of epithelial cells into the wound to regrow epithelial and subcutaneous tissue in the wound for healing and closure of the wound [Col.4, lines 7-11] [in order to enhance the attachment of adjacent tissue to a wound using negative pressure to the wound and adjacent tissue by promoting migration of epithelial cells into the wound from the surrounding tissue Col.4, lines 25-34] 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the granulation of Jaeb to include the re-epithelialization of Argent, and one of skill would have been motivated to do so, in order to enhance the attachment of adjacent tissue to a wound using negative pressure to the wound and 
 	The combination of Jaeb and Argenta does not teach that the moist-tissue interface layer 220/222 is a single element. 	However, the method of making integral one component with another of a device which differed from the prior art in how the components were positioned together (e.g., associated versus rigidly secured together) does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice. MPEP 2144.05(V)(B)].

	As to amended independent claim 12, Jaeb discloses a granulation dressing (104 [0044],ll.2) for use with reduced pressure to treat a wound site (Abstract, [0049],ll.1-8 Fig.2-3) (as promoting granulation [0005] ll.10,8-10), comprising: 		a moist tissue interface layer (220/222 Fig.2-3): 			operable to provide a moisture balance (wicking fluid [0048],ll.3 from 222 comprising absorptive material (hydrogel and/or hydrocolloid [0054],ll.4-5); 			including a first side (as first distal side of 222/220) and a second, tissue facing, side (as second proximal side of: 222 Fig.2 [0050],ll.1-8; and/or 220 Fig.2-3 [0044],ll.2-4) that presents a smooth surface (e.g., seal layer 222 smooth surface as comprising hydrogel required to seal around the wound/tissue site 108 Fig.2 [0054]) and  				configured to contact both the wound and intact epidermis around the wound (where proximal surface of 200 contacts wound 108 [0048]; and proximal surface of 222 contacts the intact epidermis around the wound [0051],ll.2-3) to prevent granulation in-growth (as teaching the same materials (hydrocolloid and/or hydrogel) as taught by Applicants’ Spec., e.g., [0024],ll.2-3); and 	  	 	wherein a plurality of perforations (as holes in 220) are formed through the moist tissue interface layer (222 provided as further including foam 220 with holes therethru [0048],ll.7-13) (as teaching the same materials (foam and hydrocolloid) as taught by Applicants’ Spec., e.g., [0025],ll.2-3; [0024],ll.2-3);  		a foam ([0102],ll.7-8) manifold member (232;Fig.2-3) ([0044], lines 11- for distributing reduced pressure ([0044], lines 11-15); and having a first and second, tissue facing, side (distal,proximal Fig.2-3);   	 	a sealing member (drape or cover) (244) having a first side and second, tissue facing side (distal,proximal [0044],ll.15;Fig.2-3;[0076],ll.5-7); and 		wherein the manifold member (232) is disposed between the sealing member (244) and the moist, tissue-interface layer (222)/(220) Fig.2-3; and 		a reduced pressure source fluidly coupled to the manifold member (as cited above, Abstract, [0049],ll.1-8; [0044], lines 11-15, e.g., as cited in prior OA,p7,ll.5-11).
 	Jaeb does not specifically disclose that the dressing is for re-epithelialization.
 	However, Argenta teaches a re-epithelial dressing as a negative pressure wound treatment dressing [Col.1, lines 10-12; Abstract], wherein the application of negative pressure to a wound promotes migration of epithelial cells into the wound to regrow epithelial and subcutaneous tissue in the wound for healing and closure of the wound [Col.4, lines 7-11] [in order to enhance the attachment of adjacent tissue to a wound using negative pressure to the wound and adjacent tissue by promoting migration of epithelial cells into the wound from the surrounding tissue Col.4, lines 25-34] 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the granulation of Jaeb to include the re-epithelialization of Argent, and one of skill would have been motivated to do so, in order to enhance the attachment of adjacent tissue to a wound using negative pressure to the wound and adjacent tissue by promoting migration of epithelial cells into the wound from the surrounding tissue. 
 	The combination of Jaeb and Argenta does not teach that the moist-tissue interface layer 220/222 is a single element. 	However, the method of making integral one component with another of a device which differed from the prior art in how the components were positioned together (e.g., associated versus rigidly secured together) does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice. MPEP 2144.05(V)(B)].

 	As to claims 3 and 13, Jaeb discloses that the plurality of apertures or perforations (of 222 and/or 220) are operable, under the influence of increasing moisture, to move from an open position to a restricted position (with little or no fluid as open position and restricted due to swelling due to absorption of fluids [0048],ll.7-13; [0054],ll.4-5); and 			wherein, in the restricted position, the plurality of apertures or perforations allows liquid to pass and restricts gas from passing (where liquid would continue to pass through foam of 222 but swelled foam and restricted apertures or perforations restrict gas from passing through the apertures or perforations [0048],ll.7-13; [0054],ll.4-5).
 	As to claims 4-5 and 14-15, Jaeb discloses that the moist tissue interface layer comprises a hydrogel or a colloid layer (222 as hydrogel and/or hydrocolloid layer [0054],ll.4-5 Fig.2-3).
 	As to claims 7-8, 10, 17-18, and 20, Jaeb discloses that the dressing further comprises a support layer (first manifold layer 224;Fig.2-3;[0044],ll.5) having a first side and a second-tissue facing side (Fig.2-3,1), wherein the second-tissue facing side of the support layer (224) is disposed adjacent or coupled to the first side of the moist tissue-interface layer (222/220;Fig.2-3).
 	As to claims 9 and 19, Jaeb discloses that the dressing further comprises an absorbent layer (228; Fig.2-3) disposed between the manifold member (232) and the moist tissue interface layer (222/220) (Fig.2-3;[0044] ll.7-11). 	As to claim 10 and 20, Jaeb discloses that the dressing further comprises an absorbent layer (second manifold layer 236 Fig.2-3 [0071],ll.5-6)) disposed between the first (distal) side of the manifold member (232) and the second, tissue-facing side of the sealing member (244) (Fig.2-3). 	As to claim 11, Jaeb teaches all of the elements of claim 11, as cited in the nd,tissue facing side (p.6,ll.1) disposed adjacent the wound site (p.5,ll.4-5);  	 	Claim 11, lines 4-5, were cited and rejected: for manifold (p.6,ll.7) having a 2nd,tissue facing side (p.6,ll.9) disposed adjacent to the 1st side of the moist tissue interface layer (p.6,ll.12-13);
	 	Claim 11, lines 6-7, were cited and rejected: for sealing member (p.6,ll.10-11) having a 2nd,tissue facing side (p.6,ll.10-11) disposed adjacent to the 1st side of the manifold (p.6,ll.12-13); and
	 	Claim 11, lines 8-9, were cited and rejected: for plurality of apertures (p.6,ll.3-6) in moist tissue interface layer (p.5,ll.4-6); and where dimensions as spacing of apertures would not confer patentability as obvious design parameters MPEP 2144.04(IV)(A). 	Accordingly, all of the elements of claim 11 were cited and rejected in the 11/4/20 Office Action.
	Claims 6 and 16 are rejected under 35 U.S.C. 103(b) as being obvious over Jaeb in view of Argenta, and further in view of Kenndoff (US 5844013 B).
 	As to claims 6 and 16, the combination of Jaeb and Argenta does not teach a hydrogel impregnated foam in the moist tissue interface layer.   	However, Kenndoff teaches the use of a hydrogel impregnated foam in an interface layer of a wound dressing (Col.11, ll.3, in order to provide thinner layers since the foam is self-adhesive Col.11, ll.5-11). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the moist tissue interface layer of Jaeb and/or Argenta to use the hydrogel impregnated foam of Kenndoff, and one of skill would have been motivated to do so, in order to provide thinner layers since the foam is self-adhesive.
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. – Fri.  11 am to 6 pm.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for .
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781